J .FRed Jones, Justice, The appellants were arrested for speeding about 3:00 a.m. on the morning of May 5, 1966, in the City of Texarkana, Arkansas. A search of their automobile revealed an assortment of tools and they were arrested, tried and convicted on a charge of possession of burglar’s tools and sentenced to two years each in the state penitentiary. They have appealed their conviction to this court. When arrested on the speeding charge, two walkie-talkie radios were visible through the rear window of the automobile, three of the occupants were lying down inside the car, gloves were scattered around in the automobile and the driver had a pair of wire pliers protruding from his pocket. During the investigation of the speeding charge, another officer was. summoned and subsequent searches of the car’s trunk and interior revealed a quantity of tools consisting of forty-seven different items including tire tools, saws, electric drill, hammers, walkie-talkies, several pairs of gloves, extra license plate, pry bars, punches, chisels, sledge hammer, pliers, and four extra pair of shoes. The police officers testified at the trial that the search was with the consent of the driver, who claimed to be the owner of the automobile. The defendants offered no evidence to refute this testimony. The appellants have designated the following eight points upon which they rely for reversal: “1. The Court erred in overruling Defendant’s motion to suppress State’s, testimony concerning arrest. “2. The Court erred in overruling Defendant’s motion to suppress or limit evidence. “3. The Court erred in overruling Defendant’s motion for severance on behalf of Billy Joe Thorn. “4. The Court erred in overruling Defendant’s motion for severance on behalf of Billy Joe Cassell. “5. The Court erred in overruling Defendant’s motion for severance on behalf of Bichard Van Thorn. “6. The Court erred in overruling the objection to the answer given by Officer Copelin on page 43 of the transcript as being not responsive. “7. The judgments of the trial court are contrary to the evidence. “8. The judgments of the trial court are contrary to law.” This court has held that a motion for new trial is still required in criminal cases and that Act 555 of 1963 applies only to civil cases. McConnell v. State, 227 Ark. 988, 302 S. W. 2d. 805. The record before us in this ¿¡áse contains only the trial court’s order overruling a motion for new trial and a docket entry specifying that such a motion was made, overruled and an exception taken, but the motion if made, and the grounds upon which it was based, have not been made a part- of the record on this appeal. The appellants contend that the court’s ruling in allowing the three investigating officers to testify, and also that the introduction of the tools in evidence was error, but there is no record of a motion for a new trial before us and no bill of exceptions or assignment of error relating to the testimony of those witnesses who introduced the tools into evidence. In the recent case of Randell v. State, 239 Ark. 312 389 S. W. 2d. 229, the defendants were arrested and convicted under a charge of possession of burglar’s tools. The defendants raised the issue that the court had erred in admitting evidence of certain tools discovered by the sheriff after the defendant’s arrest, and on that point-this court said: “To duly preserve a point for presentation to this court in a felony ease, like the one here, there must be: (1) an objection; (2) an exception; and (3) the point must be carried forward in the motion for new trial.” As the attorney for the State points out in the case at bar, the third element was and is missing in this case, as it was in the Randell case, supra. In the earlier case of Yarbrough v. State, 206 Ark. 549, 167 S. W. 2d, 142, this court had occasion to explain the necessary procedure in preserving a point on appeal-, and we did so in these Avords: “On appeal from the circuit court, this court only reviews errors appearing in the record. The complaining party must first make an objection in' the trial court, and this calls for a ruling on his objections. An exception must be taken to an adverse ruling on the objection, which ‘directs attention to and fastens the objection for a review on appeal.’ The matter complained of, together with the objections and the exceptions to the ruling of the court, must be brought into the record by a bill of exceptions ; and the motion 'for a. new trial can serve no other purpose than to assign the ruling or action of the court as error.” This view was reaffirmed in Chandler v. State, 205 Ark. 74, 167 S. W. 2d. 142, where in reviewing a felony conviction, we said: “These assignments of error relate, of course, to matters occurring during the progress of the trial and can only be brought into the record for our review by a bill of exceptions.” The appellants also argue that the trial court erred in overruling the motions for severance made by three of the defendants. This ground has not been brought forward in a bill of exceptions or on a motion for new trial. The granting of severance is a matter within the sound discretion of the trial court, and the trial court’s orders in relation thereto will not be disturbed on appeal unless there is evidence in the record indicating an abuse of discretion. The record before us reveals no such abuse. The judgment of the trial court is affirmed. Affirmed. Bitowx, J. disqualified and not participating Byrd, J., dissents.